t,
 f    "qtr .


               Case 2:19-cr-00415-CJC Document 1 Filed 03/28/19 Page 1 of 24 Page ID #:1

     AO 91 (Rev. 11/11) Criminal Complaint
                                                                                                ORIGINAL
                                    UNITED STATES DISTRICT COURT
                                                             for the                              CLERK, U.S. DISTRICT COURT


                                                  Central District of California
                                                                                                        MAR 2 8 ?01;~
      United States of America
                                                                                                 CENTRA IS RICT OF CALIFORNIA
                                                                                                 gy    ~/             DEPUTY
                        V.

                                                                       Case No.
      MOTTY MIZRAHI and
      SASSI MIZRAHI,

                       Defendants

                                                CRIMINAL COMPLAINT

               I,the complainant in this case, state that the following is true to the best of my knowledge and belief.

     From on or about the dates ofNovember 19, 2012 through at least on or about February 21, 2019, in the county

     of Los Angeles in the Central District of California, the defendants violated:

                 Code Section                                          Offense Description

                 18 U.S.C. § 1343                                      Wire Fraud

               This criminal complaint is based on these facts:

               Please see attached affidavit.

               D Continued on the attached sheet.


                                                                               '~
                                                                                       Complainant's signature

                                                                           CRAIG M. SCHNEIDER, Special Agent
                                                                                       Printed name and title
     Sworn to before me and signed in my presence.

      Date:              3 2~ ~b l ~                                   (.~U..G(..ec,
                                                                                         Judge 's signature

      City and state: Los Angeles, California                          Hon. Alicia G. Rosenberg, U.S. Magistrate Judge
                                                                                       Printed name and title
  Case 2:19-cr-00415-CJC Document 1 Filed 03/28/19 Page 2 of 24 Page ID #:2




                                  9~ L1L1TT 9~ ~fT T




          I, Craig M. Schneider, being duly sworn, declare and state

  as follows:

                          I.   PURPOSE OF AFFIDAVIT

     1.   This affidavit is made in support of criminal complaints

and arrest warrants for MOTTY MIZRAHI and SASSI MIZRAHI for

violations of 18 U.S.C. ~ 1343 (Wire Fraud), among other offenses.

     2.   This affidavit is also made in support of an application

for a warrant to search:

            a.   A home office within a residence located at 17834

Burbank Boulevard, Suite 229, Encino, California 91316, which

functions as the office of an investment company holding itself out

as MBIG Company (~~MBIG"), operated by MOTTY MIZRAHI and SASSI

MIZRAHI, the sons of the owners of the residence (the ~~SUBJECT

PREMISES"), as further described in Attachment A-1;

            b.   The person of MOTTY MIZRAHI, as further described in

Attachment A-2;

            c.   The person of SASSI MIZRAHI, as further described in

Attachment A-3.

     3. The requested warrants seek authorization to search and

seize evidence, fruits, and instrumentalities of violations of

Sections 1341 (mail fraud); 1343 (wire fraud); 1349 (conspiracy to

commit mail, wire, and bank fraud); and 1028A (aggravated identity

theft) of Title 18 of the United States Code (the ~~SUBJECT

OFFENSES"), as further described in Attachment B.

     4.   Attachments A-1 through A-3 and B are herein incorporated

b y reference.
  Case 2:19-cr-00415-CJC Document 1 Filed 03/28/19 Page 3 of 24 Page ID #:3




        5.   The facts set forth in this affidavit are based upon my

personal observations, my training and experience, information

obtained from various civil-regulatory and criminal law-enforcement

personnel and witnesses, as well as from pleadings filed in various

civil actions, including but not limited to SEC v. Motty Mizrahi

and MBIG Co., (C.D. Cal.), as well as two other civil actions filed

b y victim-investors in California Superior Court.      This affidavit

is intended to show merely that there is sufficient probable cause

for the warrants requested, and does not purport to set forth all

of my knowledge of or investigation into this matter.        Unless

specifically indicated otherwise, all conversations and statements

described in this affidavit are related only in substance and in

part.

               II. BACKGROUND FOR SPECIAL AGENT CRAIG SCHNEIDER

        6.   I am a Special Agent (~~SA") with the Federal Bureau of

Investigation (~~FBI"), and have been so employed since March 2018.

I am currently assigned to a White Collar Criminal Squad within the

Los Angeles Field Office, and I specialize in complex financial

crimes. I have completed approximately 21 weeks of formal training

in investigative techniques and white collar matters at the FBI

Academy located in Quantico, Virginia.       Since joining the FBI, I

have participated in numerous white collar crime investigations

into corporate and securities fraud, as well as Ponzi and other

p yramid schemes.     Prior to becoming an FBI SA, I received a Master

of Business Administration degree with an emphasis in finance, and

worked as a credit risk analyst and approval officer at a global

financial institution.



                                         2
  Case 2:19-cr-00415-CJC Document 1 Filed 03/28/19 Page 4 of 24 Page ID #:4




                       III. SUNIlKARY OF PROBABLE CAUSE

     7.     From at least or around fall 2012 through March 2019,

MOTTY MIZRAHI has held himself out as a sophisticated investment

advisor and money manager. Relying on his close family and personal

connections to the Israeli and religious Jewish community of the

San Fernando Valley within the Central District of California,

MOTTY MIZRAHI has collected millions of dollars from members of

those communities by promising to employ expertise in investment

~~insurance" contracts and other financial products to generate

~~guaranteed" monthly returns of approximately 2-3o.       MOTTY MIZRAHI

also recruited and assured investors by falsely representing that

the majority of funds invested would remain in cash, and,

therefore, that investment funds would be sufficiently liquid to

permit on-demand withdrawal by investors at all times.

     8.     As part of his scheme to defraud investors, MOTTY MIZRAHI

provided a prospectus containing and supporting these

representations, which falsely and fraudulently represented high

rates of prior returns.

     9.     In fact, MOTTY MIZRAHI's claims of ~~guaranteed" returns

were false.     But rather than inform investors of his millions in

net losses, MOTTY MIZRAHI instead perpetuated his scheme to defraud

b y providing victim-investors with false and fraudulent account

statements showing consistent monthly gains.

     1 p,        The gains represented in these emailed account

statements did not exist.     Instead, these falsified account

statements were part of a scheme by MOTTY MIZRAHI and SASSI MIZRAHI

to lull investors into foregoing notification of authorities.




                                        3
  Case 2:19-cr-00415-CJC Document 1 Filed 03/28/19 Page 5 of 24 Page ID #:5




     11.           Although MOTTY MIZRAHI's personal E*Trade account was

terminated by E*Trade effective November 1, 2018, MOTTY MIZRAHI and

SASSI MIZRAHI showed, and discussed with investors as late as on or

about February 21, 2019, purported statements and balances within

that account, and also sent them additional MBIG monthly statements

falsely and fraudulently showing consistent monthly gains.           MOTTY

MIZRAHI and SASSI MIZRAHI further misrepresented the E*Trade

account as a corporate account in the name of MBIG, when, in fact,

no such corporate account ever existed at E*Trade.

     12.           At least five victim-investors who invested funds with

MOTTY MIZRAHI and MBIG have unsuccessfully attempted to withdraw

their funds from MBIG notwithstanding MOTTY MIZRAHI's

representations that their investments would be on an on-demand

basis.

                          IV. STATEMENT OF PROBABLE CAUSE

     13.           As described more fully below, the FBI has been

conducting an investigation of a scheme orchestrated by MOTTY

MIZRAHI to obtain money from victim-investors through false

representations, pretenses, promises and other fraudulent devices.

Based on my review of financial records, sworn testimony, civil

pleadings, communications to and from MOTTY MIZRAHI, my own

observations and knowledge of the investigation, and my training

and experience, I know the following:

         A.        OVERVIEW OF FRAUDULENT MISREPRESENTATIONS

              a.    Beginning as early as November 2012 and continuing

through at least March 2019, MOTTY MIZRAHI persuaded victim-
  Case 2:19-cr-00415-CJC Document 1 Filed 03/28/19 Page 6 of 24 Page ID #:6




investors to invest funds with MOTTY MIZRAHI and his purported

investment firm, MBIG.

          b.   MOTTY MIZRAHI held himself out to victim-investors as

a professional money manager, licensed broker, and certified public

accountant (~~CPA"); he claimed to employ sophisticated options

trading strategies that generated ~~guaranteed" returns of between

2-3o per month.

          c.   MOTTY MIZRAHI further represented that victim-

investors could not lose their money through his strategies; that

his investment strategy is risk-free; that investor funds are

secure and that the majority of those funds would remain in cash,

with a high-yielding minority of those funds devoted to

sophisticated option and insurance hedging strategies; and,

therefore, that victim-investors could withdraw their money at any

time.

          d.   MIZRAHI supported his oral misrepresentations with a

written prospectus, titled, MBIG COMPANY PROSPECTUS (~~prospectus")

via email or in person.    This prospectus reported MBIG's rate of

return, net of his purported 25o profit sharing, as the following:

2009 rate of return of 102.240, 2010 rate of return of 64.370, 2011

rate of return of 42.140, 2012 rate of return of 30.910, 2013 rate

of return 36.060, 2014 rate of return of 39.310, 2015 rate of

return of 37.330, and 2016 rate of return 32.820.       The prospectus

also represented that "MBIG, most of time, only utilizes 200-300 of

the funds when it identifies good opportunities, and remaining

funds are left in cash."




                                        5
  Case 2:19-cr-00415-CJC Document 1 Filed 03/28/19 Page 7 of 24 Page ID #:7




          e.    Based on MOTTY MIZRAHI's representations, victim-

investors entered into ~~Investor Agreements" with MBIG.       In at

least some instances, that Investor Agreement guaranteed the

investor's principal as long as the investment was held beyond a

certain number of months.

               f.   Victim-investors provided funds to MOTTY MIZRAHI

  through cash, checks, and interstate bank wires to MBIG's Bank

  of America account ending in #4115 (the ~~4115 account")         MOTTY

  MIZRAHI represented that those funds would then be transferred

  into a pooled MBIG E*Trade account, so that Mizrahi could invest

  funds an generate the promised monthly returns of 2-30.

               g.   MOTTY MIZRAHI then emailed victim-investors

  monthly statements purporting to show monthly profits typically

  between two and three percent.

               h.   In fact, MBIG did not have a commercial brokerage

  account at E*Trade or anywhere else.       MOTTY MIZRAHI had two

  personal E*Trade accounts, #6270-9547 and 6178-2632, both of

  which were closed by E*Trade on November 1, 2018.        The falsified

  statements MOTTY MIZRAHI provided to investors listed 9547 as

  the last four digits of the account number, which matched the

  last four digit's of Mizrahi's personal E*Trade account number,

  yet listed the account under MBIG. Both personal accounts at

  E*Trade had less than $4,000 balance when E*Trade closed the

  accounts. The two personal accounts reported combined losses of

  approximately $2,077,943.59 from January 2015 to November 2018

  from securities transactions.
 Case 2:19-cr-00415-CJC Document 1 Filed 03/28/19 Page 8 of 24 Page ID #:8




     B.    FINANCIAL RECORDS CONTRADICT MOTTY MIZRAHI'S and SASSI
           MIZRAHI'S REPRESENTATIONS

           i.    E*Trade financial provided account information

for MBIG and MOTTY MIZRAHI to the SEC. Based on my review of

these financial records provided by the SEC, I am informed of

the following:

                 i.    MBIG had no account with E*Trade.

                 ii.   MOTTY MIZRAHI had two personal accounts with

E*Trade: accounts 6178-2632 and 6270-9547.       E*Trade closed both

accounts on or about November 1, 2018.       Both MOTTY MIZRAHI

accounts listed the SUBJECT PREMISES as their address.

           j.    The November 2018 account statement for 6178-2632

showed a beginning account value (on 10/31/2018) of $497.81 and

an ending account value (on 11/30/2018) of $0.00.

           k.    Statements for prior time periods show losses as

follows: $(155,740.83) for 2015; $(237,798.86) for 2016;

$(173,719.93) for 2017; and $(87,961.28) for 2018.

          1.     The November 2018 account statement for 6270-9547

showed a beginning account value (on 10/31/2018) of $3,654.99

and an ending account value (on 11/30/2018) of $0.00.

          m.     Statements for prior periods show losses as

follows: $(23,940.07) for 2015; $(953,945.03) for 2016; and

$(489,009.60) for 2017.    The 2018        ~tatement showed a gain

of $44,172.10.

          n.     In total, these accounts show net losses of

approximately $2,077,943.59 from 2015 through 2018.




                                      7
Case 2:19-cr-00415-CJC Document 1 Filed 03/28/19 Page 9 of 24 Page ID #:9




     C.    LULLING ACTIVITY BY MOTTY MIZRAHI AND SASSI MIZRP,HI;
           U5E OF PHONES AND EMAIL

           o.    On dozens of occasions in 2018 and 2019, victim-

investors exchanged text messages with MOTTY MIZRAHI via MOTTY

MIZRAHI's iPhone, which is associated with the telephone number

818-645-6420, as demonstrated from his texts and calls with

victim-investors as well as from phone subscriber information.

In these exchanges, victim-investors demanded return of their

investment principal.     MOTTY responded on dozens of occasions by

texting victim-investors lulling reassurances and

misrepresentations from the number associated with MOTTY's

PHONE.

           p.   MOTTY MIZRAHI and SASSI MIZRAHI held meetings

with victim-investors demanding return of their principal at the

SUBJECT PREMISES, which they held out as the MBIG offices.         No

later than February 2019, MOTTY MIZRAHI and SASSI MIZRAHI have

conducted meetings with victim-investors at the SUBJECT

PREMISES, during which MOTTY MIZRAHI and SASSI MIZRAHI removed

files from file cabinets therein and showed victim-investors

falsified E*Trade statements purporting to show balances equally

or exceeding between $6,000,000 and $9,000,000.

           q.   When victim-investors asserted to MOTTY MIZRAHI

that E*Trade had confirmed he had no active account, MOTTY

MIZRAHI and SASSI MIZRAHI accessed at least one computer within

the SUBJECT PREMISES, and showed victim-investors a link and

document thereon purporting to establish that MBIG indeed had an

active E*Trade account with an ample balance, but that E*Trade
Case 2:19-cr-00415-CJC Document 1 Filed 03/28/19 Page 10 of 24 Page ID #:10




 provided a link that could be accessed no more often than once a

month.     At least one victim-investor also testified in a sworn

civil proceeding in or around February 2019 that the investor

had seen multiple computer screens within the SUBJECT PREMISES

appearing to show financial data, which MOTTY MIZRAHI

represented were part of his sophisticated trading operations.

             r.   From my analysis of the testimony and documents

offered by victim-investors and financial institutions, MBIG and

MOTTY MIZRAHI and SASSI MIZRAHI sent or received emails to and

from victim-investors or financial institutions in connection

with MBIG and their scheme to defraud from the following

accounts:

                  i.    mbigcorporation@yahoo.com

                  ii,   mottyml8@yahoo.com

                  iii, sassimizrahi@yahoo.com

      D.     TESTIMONY OF SPECIFIC VICTIM-INVESTORS

             s.   Victim-investor E.D. provided sworn testimony to

the SEC on February 26, 2019.      Based on this testimony and E.D's

declaration in a separate civil action, I am informed of the

following:

                  i.    In or around August 2014, E.D. met with

MOTTY MIZRAHI to discuss investment opportunities.         MOTTY

MIZRAHI represented that he would use E.D.'s funds to trade

options, and that the funds would be secure from loss, while

E.D. would enjoy between 35 to 40 percent returns over a six-

month period.
Case 2:19-cr-00415-CJC Document 1 Filed 03/28/19 Page 11 of 24 Page ID #:11




                 ii.   In reliance upon these misrepresentations,

E.D. tendered $100,000 to MOTTY MIZRAHI on or about August 26,

2014, and MOTTY MIZRAHI guaranteed that the principal investment

would be returned as long as E.D. held the funds with MBIG

through March 2015.     E.D. and MOTTY MIZRAHI further agreed that

MBIG would retain 250 of the profits as its sole compensation.

                 iii. After MOTTY MIZRAHI represented to E.D. that

the initial investment had generated a net profit to E.D. of

$39,000, and provided E.D. a check to Dustar for the $39,000 of

profit, E.D, and MOTTY MIZRAHI continued and expanded this

course of dealing, and E.D. invested additional funds, equaling

or exceeding $350,000 in total from 2015 to 2016, for which

MOTTY MIZRAHI agreed to take only 150 of the profits as MBIG's

sole compensation.

                 iv.   MOTTY MIZRAHI delivered account statements

and summaries to E.D. in person, either by delivering them to

E.D.'s residence, or arranging for E.D. to come to the SUBJECT

PREMISES.

                 v.    On or about September 27, 2016, after E.D.

requested return of his funds, MOTTY MIZRAHI showed E.D. two

Investment Summary documents representing that E.D. was owed

$283,505.30 for the $200,000 investment and $213,224.05 for the

$150,000 investment.     MOTTY MIZRAHI then tendered two checks to

E.D., both dated September 28, 2016.        Check number 1202, in the

amount of $283,505.30, was purported to be for the contract

ending in May of 2016; Check number 1203, in the amount of




                                       10
Case 2:19-cr-00415-CJC Document 1 Filed 03/28/19 Page 12 of 24 Page ID #:12




 $213,224.05, was purported to be for the contract ending in July

 2016.

                  vi.    When E.D. attempted to negotiate these

 checks, they were returned for insufficient funds.        When E.D.

 advised MOTTY MIZRAHI that the checks were returned for

 insufficient funds, MOTTY MIZRAHI assured E.D. that he would

 make good on the checks.     On or about March 14, 2017, MOTTY

 MIZRAHI issued two new checks to E.D., with check number 1229 in

 the amount of $283,505.30 and check number 1230 in the amount of

$213,224.05. These two checks were ultimately returned to E.D.

 with notification that MOTTY MIZRAHI had stopped payment on

both.

                  vii. In or around August 2017, E.D. and MOTTY

 MIZRAHI met at the SUBJECT PREMISES, where E.D. photographed a

 July 2017 E*Trade account statement showing a final four account

 numbers of 9547, purporting to be in the name of MBIG Company,

 and showing a putative beginning balance of $6.521 million and

 an ending balance of $6.6 million.

                 viii.        On or about April 3, 2018, MOTTY

MIZRAHI entered into a written agreement with E.D. in which he

agreed to settle outstanding debts for $400,000, which amount

was to be paid in full by June 2, 2018.        MOTTY MIZRAHI made only

a single payment of $10,000; the balance remains due and

outstanding.




                                       11
Case 2:19-cr-00415-CJC Document 1 Filed 03/28/19 Page 13 of 24 Page ID #:13




    E.    Victim-Investor S.B.

          t.    Victim-investor S.B. provided sworn testimony to

the SEC on February 19, 2019.     Based on this testimony, I

believe the following:

                i.    S.B. invested funds with MOTTY MIZRAHI and

MBIG after MOTTY MIZRAHI represented that he was a broker, and

that S.B.'s investment would be guaranteed with no risk of loss

and available upon demand with a few weeks' notice.

                ii.   MOTTY MIZRAHI also presented S.B. with a

report containing graphs indicating MBIG had generated annual

returns of 30% to 70% in recent years.        MOTTY MIZRAHI also

showed S.B. a statement from E*Trade purporting to show an $8.6

million balance for the previous month, and an $8.8 million

balance for the current month.

                iii. On or about June 16, 2017, S.B. invested

$60,000 with MBIG, and MOTTY MIZRAHI emailed a confirmatory

welcome letter and receipt to S.B.        S.B. provided at least eight

additional deposits into supposed MBIG account nos. 100-054,

100-056, and 100-057 between July 2017 and November 2017,

totaling approximately $250,000.     MOTTY MIZRAHI provided email

receipts for all of these deposits via email from

mbigcorporation@yahoo.com ("MBIG EMAIL").

                iv.   MOTTY MIZRAHI has continued to provide

monthly statements of M.B.'s accounts, the latest of which was
                                                     •S
sent on or about February 8, 2019 from the MBIG EMAILv  The

statement for Account No. 100-057 indicated that the statement

period was December 1-December 31, 2018, and reported a



                                     12
Case 2:19-cr-00415-CJC Document 1 Filed 03/28/19 Page 14 of 24 Page ID #:14




 beginning balance of $217,640.88, an ending balance of

 $221,821.76, and gains of $4,180.88, notwithstanding broader

 market losses of 8-90 in the same period.       The statement for

 Account No. 100-054 was almost identical.

                  v.     MOTTY MIZRAHI has represented to S.B.

 multiple times, including as late as winter 2019, that all of

 the funds reported in the statements provided by MBIG are held

 in an E*Trade account, but that MOTTY MIZRAHI had become unable

 to withdraw these funds beginning in summer 2018 due to abnormal

 market activity.

                 vi.     MOTTY MIZRAHI had further represented that

 some $400,000 would free in or around November 2018 due to the

 expiration of an options contract, and sent an email from the

 MBIG EMAIL on or about November 2, 2018, which purported to show

 S.B.'s share of the expiring contract.       Nevertheless, MOTTY

 MIZRAHI sent none of the promised funds to S.B.

                 vii. Since in or around April 2018, MOTTY MIZRAHI

 has presented nine $10,000 checks to S.B., all but one of which

 contain the caveat, ~~Do not deposit without written consent" in

the memo line.     S.B. has been unable draw upon these checks due

to MBIG's insufficient funds.

                 viii.        To date, S.B. has been able to withdraw

only $20,000 of his investment with MBIG. He believes that MBIG

has approximately 66 investors.

                 ix.     Until on or about December 2018, S.B. also

exchanged numerous text messages with SASSI MIZRAHI through

SASSI MIZRAHI's PHONE, which victim-investor and other



                                       13
Case 2:19-cr-00415-CJC Document 1 Filed 03/28/19 Page 15 of 24 Page ID #:15




investigative records confirm is associated with telephone

 number 818-645-6460.     In these exchanges, SASSI MIZRAHI

 discussed S.B.'s investment.      In or around December 2018, SASSI

 MIZRAHI stopped responding to S.B.'s text-message questions and

demands.

                 x.     On or about February 19, 2019, S.B., with

other victim-investors, met with MOTTY MIZRAHI and SASSI MIZRAHI

 at the SUBJECT PREMISES.

                 xi.   As part of this meeting, portions of which

S.B. recorded, MOTTY MIZRAHI assured the victim-investors that

MBIG had adequate assets to repay principal, while warning that

 ~~nobody is going to get anything" if the government gets

involved.    SASSI MIZRAHI then emphasized that government

involvement might be behind the current inability to liquidate

assets sufficient to repay the victim-investors, after

previously assuring the victim-investors that their money was

 ~~safe."

      F.    Victim-Investor L.M.

            u.   Victim-investor L.M. provided sworn testimony to

the SEC on February 13, 2019 and March 6, 2019.         Based on this

testimony, I believe the following:

                 i.    L.M. met with MOTTY MIZRAHI to discuss

investment opportunities in or around 2016.        MOTTY MIZRAHI

represented that he was a broker as well as a CPA.         MOTTY

MIZRAHI also presented L.M. with a document purporting to show

MBIG performance of 2.5o monthly profits, and assured that MBIG




                                       14
Case 2:19-cr-00415-CJC Document 1 Filed 03/28/19 Page 16 of 24 Page ID #:16




never lost money and that investor funds could be withdrawn on

demand with two days' notice.

                 ii.   In reliance upon these misrepresentations,

L.M. tendered approximately $95,000 to MOTTY MIZRAHI, drawing on

L.M.'s parents' assets, over which he had power of attorney.

                 iii. In or around August 2017, MOTTY MIZRAHI gave

L.M. the MBIG prospectus, and told L.M. that he should

distribute the prospectus to potential investors, and that L.M.

would be remunerated if those investors placed funds with MBIG.

                 iv.   MOTTY MIZRAHI told L.M. that MBIG's funds

were held in and invested through an E* ade account. After
                                           ~
                                  Al~o~,~~C3
L.M. requested to see that E*Trade'~'multiple times in late 2018

and early 2019, MOTTY MIZRAHI misrepresented that he could log

in to the account no more than one time per month due to certain

security restrictions.

                v.     MOTTY MIZRAHI also presented L.M. with a

document purporting to show $400,000 in options contracts

expiring in October 2018, from which L.M. was to receive

$50,000.   After L.M. received no such funds, L.M. met MOTTY

MIZRAHI and SASSI MIZRAHI for an in-person meeting at a Los

Angeles Starbucks on or about December 10, 2018, during which

MOTTY MIZRAHI assured L.M. that L.M. would receive $50,000 on or

before December 27, 2018.     MOTTY MIZRAHI memorialized and

confirmed this oral agreement by sending L.M. a confirmatory

email from the MBIG EMAIL account.

                vi.    After the December 27, 2018 deadline passed

without the transfer of any such funds, L.M. wrote an email to



                                      15
Case 2:19-cr-00415-CJC Document 1 Filed 03/28/19 Page 17 of 24 Page ID #:17




 MOTTY MIZRAHI, to which MOTTY MIZRAHI responded from the MBIG

 EMAIL to the effect that MOTTY MIZRAHI would check to see if the

funds were available. MOTTY MIZRAHI and L.M. then exchanged

 numerous emails between December 26, 2018, and January 1, 2019,

during which MOTTY MIZRAHI sent a number of lulling assurances

from the MBIG EMAIL account.

                 vii. On or about February 21, 2019, L.M., S.B.,

 and three other investors met MOTTY MIZRAHI and SASSI MIZRAHI at

the SUBJECT PREMISES in order to question the two regarding

their investments and their apparent inability to retrieve their

principal as promised.

                 viii.       MOTTY MIZRAHI represented that it was

possible to view the MBIG E*Trade account only by logging in via

a computer at the SUBJECT PREMISES due to certain security

restrictions upon the account.       MOTTY MIZRAHI then clicked on a

link from an email housed on a computer in the SUBJECT PREMISES,

which appeared to call up an MBIG E*Trade account statement for

showing funds exceeding $9,000,000.

      G.    Probable Cause to Believe Evidence of the Fraudulent
            Scheme will be Found at the SUBJECT PREMISES,
            Including on Computers and Other Digital Devices Found
            There, as well as on MOTTY'S PHONE and SASSI'S PHONE

            v.   The residence containing the SUBJECT PREMISES is

listed as the mailing address for both of MOTTY MIZRAHI'S

personal E*Trade accounts.

            w.   The residence containing SUBJECT PREMISES is the

mailing address on the Bank of America checks provided to

victim-investor S.B. from MBIG's account ending in #4115.




                                       16
Case 2:19-cr-00415-CJC Document 1 Filed 03/28/19 Page 18 of 24 Page ID #:18




             x.    As noted, five victim-investors met with MOTTY

 MIZRAHI and SASSI MIZRAHI at the SUBJECT PREMISES on February

 21, 2019, to discuss their investments and demands for return of

 funds.    On that date, at the SUBJECT PREMISES, MOTTY MIZRAHI

 presented L.M. and the other investors with E*Trade statements

 on the desktop computer located within the SUBJECT PREMISES.

 L.M. also described seeing a paper `worksheet list" relevant to

 MBIG in that office, and other victim-investors described file

 cabinets that MOTTY MIZRAHI had accessed in the course of the

meeting.

             y.    As noted, E.D. also testified that MOTTY MIZRAHI

has met with him at the SUBJECT PREMISES to conduct MBIG

business and withdraw MBIG files since 2015.

             z.    Victim-investor B.A. provided sworn testimony to

the SEC on February 6, 2019, which included the following:

                   i.    The SUBJECT PREMISES contain the MBIG

office.

                   ii.   The SUBJECT PREMISES contain an L-shaped

desk with multiple computers located on the desk, and a large

four-drawer file cabinet.

             aa.   Victim-investor T.O. provided sworn testimony to

the SEC on February 7, 2019.      That testimony included the

following:

                   i.    The SUBJECT PREMISES contain the MBIG

office.




                                       17
 Case 2:19-cr-00415-CJC Document 1 Filed 03/28/19 Page 19 of 24 Page ID #:19




                    ii.   THE SUBJECT PREMISES contain a desktop

  computer, possibly two laptop computers, a file cabinet, and

  various papers.

     V.   TRAINING AND EXPERIENCE REGARDING SCHEMES TO DEFRAUD AND
                         DIGITAI~ RECORDS AND DEVICES

           19.     Based on my training and experience and

information obtained from other civil and criminal law-enforcement

personnel who investigate wire, mail, bank, and other similar

schemes and conspiracies to defraud, I know the following:

             a.    It is common for perpetrators of wire, mail,

  bank, and similar schemes to defraud or commit financial crimes

  to possess and use multiple digital devices at once.         Such

  digital devices are often used to facilitate, conduct, and track

  fraudulent transactions, as well as to communicate with co-

  schemers and co-conspirators regarding the scheme and the

  misrepresentations made to victim-investors.

             b.   It is also common for individuals engaged in such

  crimes to preserve in electronic form their financial records,

  and to preserve such records across multiple digital devices,

  including smartphones, laptop computers, desktop computers,

  thumb and other external drives, and tablet devices.

             c.   Persons soliciting, investing, and

  misappropriating and misrepresenting financial activities in

  connection with fraudulent schemes often create income tax and

  other tax and financial documents, copies of which documents are

  relevant to tracing the flow of funds through their fraudulent

  schemes and are often found on their digital devices.
 Case 2:19-cr-00415-CJC Document 1 Filed 03/28/19 Page 20 of 24 Page ID #:20




        VI. TRAINING AND EXPERIENCE CONCERNING DIGITAL DEVICES1

          15.      Based on my training, experience, and information

from those involved in the forensic examination of digital devices,

I know that the following electronic evidence, among other forms of

evidence, is often retrievable from digital devices:

             a.    Forensic methods may uncover electronic files or

  remnants of such files months or even years after the files have

  been downloaded, deleted, or viewed via the Internet.         Normally,

  when a person deletes a file on a computer, the data contained

  in the file does not disappear; rather, the data remain on the

  hard drive until overwritten by new data, which may only occur

  after a long period of time.     Similarly, files viewed on the

  Internet are often automatically downloaded into a temporary

  directory or cache that are only overwritten as they are

  replaced with more recently downloaded or viewed content and may

  also be recoverable months or years later.

             b.   Digital devices often contain electronic evidence

  related to a crime, the device's user, or the existence of

  evidence in other locations, such as, how the device has been

  used, what it has been used for, who has used it, and who has

  been responsible for creating or maintaining records, documents,



       1 As used herein, the term "digital device" includes any
  electronic system or device capable of storing or processing
  data in digital form, including central processing units;
  desktop, laptop, notebook, and tablet computers; personal
  digital assistants; wireless communication devices, such as
  paging devices, mobile telephones, and smart phones; digital
  cameras; gaming consoles; peripheral input/output devices, such
  as keyboards, printers, scanners, monitors, and drives; related
  communications devices, such as modems, routers, cables, and
  connections; storage media; and security devices.


                                        19
 Case 2:19-cr-00415-CJC Document 1 Filed 03/28/19 Page 21 of 24 Page ID #:21




  programs, applications, and materials on the device.         That

  evidence is often stored in logs and other artifacts that are

  not kept in places where the user stores files, and in places

  where the user may be unaware of them.       For example, recoverable

  data can include evidence of deleted or edited files; recently

  used tasks and processes; online nicknames and passwords in the

  form of configuration data stored by browser, e-mail, and chat

  programs; attachment of other devices; times the device was in

  use; and file creation dates and sequence.

             c.   The absence of data on a digital device may be

  evidence of how the device was used, what it was used for, and

  who used it.    For example, showing the absence of certain

  software on a device may be necessary to rebut a claim that the

  device was being controlled remotely by such software.

             d.   Digital device users can also attempt to conceal

  data by using encryption, steganography, or by using misleading

  filenames and extensions.     Digital devices may also contain

  ~~booby traps" that destroy or alter data if certain procedures

  are not scrupulously followed.      Law enforcement continuously

  develops and acquires new methods of decryption, even for

  devices or data that cannot currently be decrypted.

          16.     Based on my training, experience, and information

from those involved in the forensic examination of digital devices,

I know that it is not always possible to search devices for data

during a search of the premises for a number of reasons, including

the following:




                                        20
 Case 2:19-cr-00415-CJC Document 1 Filed 03/28/19 Page 22 of 24 Page ID #:22




             a.    Digital data are particularly vulnerable to

  inadvertent or intentional modification or destruction.         Thus,

  often a controlled environment with specially trained personnel

  may be necessary to maintain the integrity of and to conduct a

  complete and accurate analysis of data on digital devices, which

  may take substantial time, particularly as to the categories of

  electronic evidence referenced above.       Also, there are now so

  many types of digital devices and programs that it is difficult

  to bring to a search site all of the specialized manuals,

  equipment, and personnel that may be required.

             b.   Digital devices capable of storing multiple

  gigabytes are now commonplace.      As an example of the amount of

  data this equates to, one gigabyte can store close to 19,000

  average file size (300kb) Word documents, or 614 photos with an

  average size of 1.5MB.

          17.     The search warrant requests authorization to use

the biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of publicly

available materials:

             a.   Users may enable a biometric unlock function on

  some digital devices.    To use this function, a user generally

  displays a physical feature, such as a fingerprint, face, or

  e ye, and the device wi11 automatically unlock if that physical

  feature matches one the user has stored on the device.         To

  unlock a device enabled with a fingerprint unlock function, a

  user places one or more of the user's fingers on a device's

  fingerprint scanner for approximately one second.        To unlock a



                                        21
 Case 2:19-cr-00415-CJC Document 1 Filed 03/28/19 Page 23 of 24 Page ID #:23




  device enabled with a facial, retina, or iris recognition

  function, the user holds the device in front of the user's face

  with the user's eyes open for approximately one second.

             b.    In some circumstances, a biometric unlock

  function will not unlock a device even if enabled, such as when

  a device has been restarted or inactive, has not been unlocked

  for a certain period of time (often 48 hours or less), or after

  a certain number of unsuccessful unlock attempts.        Thus, the

  opportunity to use a biometric unlock function even on an

  enabled device may exist for only a short time.        I do not know

  the passcodes of the devices likely to be found in the search.

          18,     Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress MOTTY MIZRAHI's and/or SASSI MIZRAHI's

thumb and/or fingers on the device(s); and (2) hold the

device s) in front of their face s) with their eyes open to

activate the facial, iris, and/or retina-recognition feature.

          19.     Other than what has been described herein,

including in respect of existing investigations into and the

gathering of financial documents concerning MBIG, to my knowledge,

the United States has not attempted to obtain this data by other

means.

                              vzz . CONCLUSION

          2o. Based on the foregoing, there is probable cause to

believe that MOTTY MIZRAHI and SASSI MIZRAHI committed the SUBJECT

OFFENSES, including but not limited to Wire Fraud.



                                        22
 Case 2:19-cr-00415-CJC Document 1 Filed 03/28/19 Page 24 of 24 Page ID #:24




             21. I further submit there is probable cause to believe

that evidence, fruits, and instrumentalities of the SUBJECT

OFFENSES, as described above and in Attachment B to this affidavit,

will be found at the SUBJECT PREMISES as well as on the persons of

MOTTY and SASSI MIZRAHI, as further described above and in

Attachments A-1 through A-3 of this affidavit.




                                             U "''c
                                         Craig ~I. Schneider, Special
                                         Agent Federal Bureau of
                                         Investigation

  Subscribed to and sworn before me
  this v1$`~'~day of March, 2019.



   (~1,~- GC-ec.
  HONORABLE ALICI G. ROSE ERG
  UNITED STATES MAGISTRATE JUDGE




                                        23
